      CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 Kurt A. Beseke, individually and on               Case No. 17-cv-4971-DWF-KMM
 behalf of those similarly situated,

                     Plaintiff,

 v.                                                          ORDER

 Equifax Information Services, LLC,

                     Defendant.


      Plaintiff Kurt Beseke filed a Motion to Compel, seeking production of certain
documents from defendant Equifax Information Services, LLC (“Equifax”). (ECF
No. 33.) For the reasons stated below, Mr. Beseke’s motion is granted in part and
denied in part.
I.     Background
       This discovery dispute arises out of a claim of violations of the Fair Credit
Reporting Act (“FCRA”). Mr. Beseke alleges that Equifax violated the FCRA’s
obsolescence and accuracy provisions when it allegedly reported outdated account
history information related to Mr. Beseke’s mortgage, and when it allegedly omitted a
Date of First Delinquency. (Second Am. Compl., ECF No. 32, ¶¶ 36, 47.) This
action involves Mr. Beseke’s individual claims as well as putative class claims, but in
the interest of efficiency, the Court adopted a two-phase discovery schedule for the
case. Phase one permits discovery only with respect to Mr. Beseke’s individual claims.
If the suit survives summary judgment, then phase two discovery, limited to the class
claims, will begin. (Pretrial Scheduling Ord., ECF No. 22.)
       A.    Discovery Requests

      Mr. Beseke served Equifax with a lengthy request for production, of which five
requests—numbers 22–24, and 32–33—are the subject of his motion. The disputed

                                          1
     CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 2 of 9



requests are easily split into two categories: requests for information related to similar
lawsuits (22–24), and requests for information related to similar consumer complaints
(32–33). (Decl. of John G. Albanese, Ex. B.) With respect to similarly situated
lawsuits, Mr. Beseke seeks the following:

      REQUEST NO. 22 All complaints (civil, regulatory, or administrative)
      or disputes that you have received since January 1, 2011 that involve
      allegations of reporting obsolete information beyond the statutorily
      permitted time under the FCRA.

      REQUEST NO. 23 All complaints (civil, regulatory, or administrative)
      that you have received since January 1, 2011 that involve allegations of
      failing to report the Date of First Delinquency.

      REQUEST NO. 24 All dispute resolutions, judgments, final orders, or
      settlements reached by you with regard to any complaint or dispute
      referenced in Request No. 22 or 23.

(Id.) The disputed requests for production involving similarly situated
consumer complaints are:

      REQUEST NO. 32 All oral or written consumer complaints in the past
      five years wherein it was alleged that a consumer file contained outdated
      information beyond the time allowed to be reported under the FCRA.

      REQUEST NO. 33 All oral or written consumer complaints in the past
      five years wherein it was alleged that a consumer file contained a Date of
      First Delinquency was omitted from an account.

(Id.) Equifax provided the same response to each of these requests, arguing
that the requests were overbroad, irrelevant, and unduly burdensome.
(Albanese Decl. Ex. C.) Equifax explained in its response to Mr. Beseke’s
motion that it does not maintain the information he seeks in a readily accessible
format, and that accessing this information would require an extraordinary
amount of time and manpower.



                                            2
     CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 3 of 9



       After the initial round of briefing on this issue, Mr. Beseke deposed
Alicia Fluellen, an Equifax Operations Strategist, whose declaration explaining
Equifax’s database systems and searchability features was included as an exhibit
in support of Equifax’s memorandum in opposition to Mr. Beseke’s motion.
(See May 25, 2018 Declaration of Meryl Roper, Ex. B.) A second round of
supplemental briefing followed the deposition of Ms. Fluellen. In his reply, Mr.
Beseke requested that this Court permit him to depose Brandon Walker,
Equifax’s Senior Director of Technology, whose declaration was included as an
exhibit to Equifax’s second response. (See July 27, 2018 Decl. of Meryl W.
Roper, Ex. A.) Throughout this extensive briefing, Equifax detailed its
database’s systems and search capabilities.

      B.     Equifax’s Electronically Stored Information

       When consumers contact Equifax to dispute an item on their credit
report, the dispute is assigned a code based on the consumer’s description and
the Equifax agent’s interpretation of the dispute. (May 25, 2018 Roper Decl.,
Ex. B, ¶ 4.) Most notably, Equifax does not have a single code that is specific
to obsolescence-related disputes; instead such disputes could potentially be
identified with any one of five different codes. (Id. ¶ 6.)

        Even if Equifax did have a specific code, the manner in which the
information is retained is not easily searchable. (Id. ¶ 5.) The relevant database
used by Equifax is called ACIS, which contains consumer dispute information.
(Id. ¶ 5.) ACIS is designed to allow access to all of a single consumer’s disputes
via a confirmation number or personal identifying information, but not to
multiple consumers’ disputes at the same time. (July 27, 2018 Roper Decl., Ex.
A ¶ 5.) Because of this functionality, it cannot be searched like an internet
search service using a search bar and a keyword. Instead, a programmer would
need to design a query that could be used to search for disputes with the
potentially relevant codes. (May 25, 2018 Roper Decl., Ex. B, ¶ 8.) This labor-
intensive process would require testing of the query within the database to
ensure that running the query does not interfere with Equifax’s normal
database usage. (Id.) Equifax estimated that, using this procedure, a query
could take several days or weeks to be run through the entire database. (Id. ¶


                                            3
     CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 4 of 9



9.) Equifax asserts that for one of the five codes that disputes similar to Mr.
Beseke’s could belong to, there were 285,566 unique ACIS cases in just one
month. (Id. ¶ 12.) Mr. Beseke is seeking information dating back to January
2011, which could result in a shockingly enormous volume of unique ACIS
cases. Unfortunately, the difficulty goes beyond the unmanageable number of
potentially relevant cases. Because there is no code related specifically to
obsolescence claims, manual review of the search results would be necessary to
determine which specific claims are actually similar to Mr. Beseke’s. (Id. ¶ 10.)
Ultimately, Equifax predicts months of production and review with no
guarantee of identifying customers with disputes similar to Mr. Beseke’s. (Id. ¶
13.)

        Not everything in ACIS is completely unsearchable, however.
Automated Consumer Dispute Verification (“ACDV”) forms are stored in
ACIS. (Pltf’s Supp. Letter Brief, Ex. 2, Deposition of Alicia Fluellen, 57:17–
19.) These forms contain a field called “FCRA Relevant Information,” which
is not automatically generated but is instead filled in by consumers (if the
dispute is filed online) or Equifax’s agents (if the dispute is filed over the
phone. (July 27, 2018 Roper Decl., Ex. A ¶ 7; see also Fluellen Dep., 63:12–
64:10.) This particular field in ACDVs is searchable using “wildcard” searches.
A wildcard search involves the use of a wildcard character such as the
percentage symbol (%) as a placeholder for any number of characters. See The
Sedona Conference Best Practices Commentary on the Use of Search & Information
Retrieval Methods in E-Discovery, 15 Sedona Conf. J. 217, 256–57 (2014). For
example, a search term %age% would return results including the string of
characters “age” anywhere in the word, such as “damage,” “agent,” or “pager,”
in addition to the word “age.” Id. While useful, wildcard searches can result in
false hits (for instance, looking for results regarding the age of a claim, but
instead finding a complaint about a customer service agent), and they will not
capture relevant results that contain typos (such as “aeg” when “age” was
intended).

      Against this complex factual backdrop, the Court determines that Equifax
should be required to produce some of the requested discovery. However, because




                                           4
      CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 5 of 9



access to much of the electronically stored information is nearly impossible, the Court
will limit discovery into Equifax’s ESI.
II.    Analysis

        Rule 26(b) of the Federal Rules of Civil Procedure authorizes a broad and
liberal scope of discovery. E.g., Hofer v. Mack Trucks, Inc., 981 F.3d 377, 380 (8th Cir.
1992). Generally, any matter “relevant and reasonably calculated to lead to the
discovery of admissible evidence” is discoverable. Id.; see also Shukh v. Seagate
Technology, LLC, 295 F.R.D. 228, 237 (D. Minn. 2013) (“Information is generally
discoverable unless it is clear that the information sought has no bearing upon the
subject matter of the action.” (quotation omitted)). However, the liberality of
discovery should not lead to a “fishing expedition.” “Some threshold showing of
relevance must be made” before requiring parties to produce information. Hofer, 981
F.3d at 380.
       Not only must information sought in discovery be relevant, it must also be
“proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). In determining
proportionality, courts consider numerous factors, including “the importance of the
issues at stake in the action, the amount in controversy, the parties’ relative access to
the relevant information, the parties’ resources, and importance of the discovery in
resolving the issues, and whether the burden or expense of the proposed discovery
outweighs its likely benefit.” Id.
        Specifically regarding electronically stored information, discovery need not be
produced where the information is “not reasonably accessible because of undue
burden or cost.” Fed. R. Civ. P.(b)(2)(B); see also Best Buy Stores, L.P. v. Developers
Diversified Realty Corp., 247 F.R.D. 567, 569 (D. Minn. 2007). If the opponent of ESI
discovery establishes that the information is not reasonably accessible, it is only
discoverable if the requesting party demonstrates good cause. Fed. R. Civ. P.(b)(2)(B);
Best Buy, 247 F.R.D. at 570.
       Finally, magistrate judges have broad discretion over matters of discovery.
Shukh, 295 F.R.D. at 238. And “the court must limit the frequency or extent of
discovery otherwise allowed by these rules of by local rule if it determines that…the
proposed discovery is outside the scope permitted by [the Rules].” Fed. R. Civ. P.
26(b)(2)(C). Courts may make these limitations “[o]n motion or on its own.” Id.
Against this legal backdrop, the Court determines that, while the sought-after

                                            5
     CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 6 of 9



discovery is relevant, some limitations are necessary to keep the discovery
proportional to the needs of the case.
       A.     Relevance of the Requested Information

       The Court determines that other complaints and other lawsuits filed against
Equifax by similarly situated individuals may be relevant to the current action because
they may inform the Court’s decision regarding whether Equifax’s alleged violation of
the FCRA was willful. As a threshold matter, the Court declines to decide at this
stage whether willfulness must be decided as a matter of law or fact. This is a
question more appropriately suited to the summary judgment phase of the case. And
the Court need not definitively decide this question in order to answer the relevancy
question at hand.
       It is clear that complaints and problems similar to these alleged by Mr. Beseke
are potentially relevant under the liberal definition provided by the Rules. The
Advisory Committee Notes to the 2000 Amendments of Rule 26(b) specifically
contemplate “other incidents of the same type…could be properly discoverable.”
Similarly, a number of cases support Mr. Beseke’s argument that complaints and
lawsuits regarding similar cases are relevant. This Court affirmed a magistrate judge’s
ruling that compelled a defendant to produce past complaints related to the alleged
conduct. Edeh v. Equifax Information Servs., LLC, No. 11-cv-2671 (SRN/JSM), 2013
WL 1799006 at *1–2 (D. Minn. Apr. 29, 2013). And other courts have recognized
that other lawsuits, regardless of their admissibility at trial, are still likely to lead to the
discovery of admissible evidence. O’Gara v. Equifax Information Servs., LLC, 16-cv-
1237 (TWP/MPB), 2018 WL 513535 at *9 (S.D. In., Jan. 23, 2018); see also Valenzuela
v. Equifax Information Servs., LLC, 13-cv-2259 (PHX/DLR), 2015 WL 1097315 at *1–2
(D. Ariz., Mar. 5, 2015) (ordering defendant to produce copies of similar complaints).

       B.     Burden

       Of course, relevancy is not the end of the inquiry regarding the scope of
discovery. The proportionality of the discovery to the case, particularly the burden of
gathering the proposed discovery compared to its potential benefit, must also be
considered. When burden is considered, it is clear that although relevant, not all of
Mr. Beseke’s sought-after discovery is appropriate. Specifically, the Court finds that
Equifax must produce information relating to other lawsuits, but that Equifax should



                                               6
     CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 7 of 9



not be compelled to produce all similar consumer complaints due to the burden it
would have on Equifax.
        The Court first finds that producing information relating to lawsuits similar to
Mr. Beseke’s is not so burdensome to Equifax so as to make the production of the
information disproportionate to the needs of the case. It is the opponent of
production that bears the burden of demonstrating the disproportionality of a
discovery request. See, e.g., O’Gara, 2018 WL 513535 at *10. Equifax has not made
such a demonstration here. Although Equifax argues that producing formal litigation
complaints and other documents would be burdensome, it fails to demonstrate how.
Instead, Equifax merely concludes that because it does not maintain a central database
for all lawsuits, and that its attorneys would have to review the litigation documents
before producing them, production is an undue burden. Because Equifax has failed
to discuss this in any greater detail, and in light of Equifax’s significant resources and
sophistication in litigation, the Court cannot conclude that it has successfully
demonstrated that the requests are unduly burdensome. See id.

        With respect to the consumer complaints, however, the balance tips in the
other direction. The Court concludes that Equifax has demonstrated that the full
production of the documents sought by Requests 32 and 33 would be unduly
burdensome and disproportionate to the needs of the case. It is clear that creating a
query, searching the entire ACIS database and then manually reviewing the results
would take countless hours, the cost of which would be exorbitant. Equifax has
shown that responding to Mr. Beseke’s discovery requests as originally written would
result in the production of hundreds of thousands—if not millions—of documents.
Further, these documents are not in a readily accessible format. See Fed. R. Civ.
P.(b)(2)(B).

        However, the Court is also mindful that Equifax is not a small business
unfamiliar with the intricacies of litigation, and it agrees with the conclusion of other
district courts that permitting “a defendant whose business generates massive records
to frustrate discovery by creating an inadequate filing system, and then claiming undue
burden, would defeat the purposes of the discovery rules.” Kozlowski v. Sears, Roebuck
& Co., 73 F.R.D. 73, 76 (D. Mass. 1976); accord Zubulake v. UBS Warburg LLC, 217
F.R.D. 309, 321 n.68 (S.D.N.Y. 2003). Therefore, the Court believes that requiring
Equifax to produce a narrower set of materials is appropriate in this case.



                                            7
       CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 8 of 9



       Equifax can use wildcard searches within the open-text field titled “FCRA-
relevant information” in the ACDV forms contained within its ACIS database. (July
27, 2018 Roper Decl., Ex. A ¶ 7.) Equifax has not argued that the results of these
wildcard searches will be inaccessible. Indeed, Equifax’s only burden argument with
respect to this particular method of search is that wildcard searches will necessarily
capture false hits, and that it may not perfectly capture every relevant document. The
possibility of returning false hits does not create a burden on Equifax that is undue,
and any electronic discovery method risks missing a relevant document. Equifax can
determine an appropriate list of wildcard search terms that are calculated to minimize
these risks. Because Equifax’s system does not allow for easy segregation of claims
related to a single code, and because the 016 code does not fully capture disputes
related to obsolescence claims, the Court will not require limitation of discovery to a
single code or group of codes. However, it encourages the parties to meet and confer
to determine if limiting the wildcard searches to a certain group of codes is
appropriate.

       Additionally, the parties must work together to ensure that the searches used
are narrowly tailored to identify claims with substantial similarity to those of Mr.
Beseke.

       Finally, the discovery window for these searches should be reduced to a more
reasonable period than that requested by the plaintiffs in an effort to keep this aspect
of the production proportional to the needs of the litigation. Because Mr. Beseke
alleges events that occurred in 2017, the searches required should begin on January 1,
2014.

III.    Conclusion

 Based on the foregoing, it is hereby ordered:

        1.    Mr. Beseke’s Motion to Compel (ECF No. 33) is GRANTED IN
              PART AND DENIED IN PART. Equifax must update its responses
              to Document Requests 22–24 and 32–33 in accordance with this Order
              within fourteen (14) days.




                                           8
   CASE 0:17-cv-04971-DWF-KMM Document 53 Filed 10/18/18 Page 9 of 9



Date: October 18, 2018                  s/ Katherine Menendez
                                        Katherine Menendez
                                        United States Magistrate Judge




                                  9
